DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,681.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 11,048,681 contains every element of claims 1-20 of the instant application and thus anticipated the claims of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” Pub. No. US 2013/0132896) and Yu et al. (“Yu”, Pub. No. US 2014/0108978).
Per claim 1, Lee teaches a method, comprising: at a computing device:
receiving at least one circumstance property (Fig. 7; step 710; [0053]; [0081]; [0082]);
which show determining the app that is more frequently used (utility value) based on the context information e.g. physical location, the time, and weather information (i.e. circumstance property));
displaying, based on the respective utility values of the plurality of applications, at least some applications of the plurality of applications (figs 8A-8D; [0051]; [0055]; [0056]; [0061];  [0082]; [0094]);
Lee does not specifically teach an ordering of at least some applications of the plurality of applications; receiving a selection of an application from the ordering; and adjusting the respective utility value of at least the application based on the selection. 
However, Yu teaches teach an ordering of at least some applications of the plurality of applications values ([0012]; [0013]; [0026]; [0027]; which show ordering of app icons using their weight value e.g. most frequently used app has the heaviest weight is displayed at the gravity well, the next heaviest weight is displayed in the next closest location to the gravity well etc.);
receiving a selection of an application from the ordering and adjusting the respective utility value of at least the application based on the selection ([0012]; [0013]; [0026]; [0027]; which show each time the app is used (i.e. selected), its weight is increased by the same value or a different value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Yu in the invention of 
Per claim 2, the modified Lee teaches the method of claim 1, wherein the at least one circumstance property is associated with at least one of a geographical location, a time of day, a calendar event, and a presence of one or more devices external to the computing device (Lee, [0051]; [0055]; [0056]; [005]; [0061]; [0082]; Yu, ([0013]-[0021]; [0026]; [0027]).
Per claim 5, the modified Lee teaches the method of claim 1, wherein each application included in the ordering is represented with a respective icon (Lee, figs. 8A-8D; Yu, fig. 1).
Per claim 6, Lee teaches the method of claim 1, further comprising: assigning, to the highest-recommended application within the ordering, an eligibility timer that causes the respective utility value of the highest-recommended application to be artificially lowered until the eligibility timer lapses (Lee, figs. 8A-8D; [0051]; [0055]; [0056]; [0065]; [0061]; [0082]; Yu, ([0013]-[0021]; [0026]; [0027]). 
Claims 8-9 and 12-13 are rejected under the same rationale as claims 1-2 and 5-6 respectively.
Claims 15-16 and 19-20 are rejected under the same rationale as claims 1-2 and 5-6 respectively.
Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” Pub. No. US 2013/0132896), Yu et al. (“Yu”, Pub. No. US 2014/0108978), and Choi et al. (“Choi”, Pub. No. US 2012/0015693).

However, Choi wherein the at least one circumstance is received in conjunction with a finger being dragged across a display with which the electronic device is communicably coupled (0143]; [0144]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Choi in the invention of the modified Lee in order to provide a touch drag of an input signal as a choice of implementation to allow command/input interactions from the user.
Claim 11 is rejected under the same rationale as claim 4.
Claim 18 is rejected under the same rationale as claim 4.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” Pub. No. US 2013/0132896), Yu et al. (“Yu”, Pub. No. US 2014/0108978), and Li et al. (“Li”, Pub. No. US 2015/0113457).
Per claim 7, the modified Lee teaches the method of claim 1, wherein the respective utility values of the plurality of applications are ordered in a descending order when a higher utility value indicates higher priority, and the respective utility values of the plurality of applications are ordered in an ascending order when a lower utility value indicates higher priority. 
However, Li teaches wherein the respective utility values of the plurality of applications are ordered in a descending order when a higher utility value indicates higher priority, and the respective utility values of the plurality of applications are ordered in an 
Claim 14 is rejected under the same rationale as claim 7.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiries
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175